Citation Nr: 0829946	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served from November 1975 to April 1977.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2003, from general 
debility due to end-stage renal disease, congestive heart 
failure, and diabetes mellitus.  The veteran was not service 
connected for any of those disabilities, and the evidence of 
record does not show that they were incurred in service or 
manifested to a compensable degree within one year following 
the veteran's separation from service.

2.  The veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).
2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A claimant seeking service 
connection must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease and diabetes mellitus, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in November 2003.  A November 2003 death 
certificate listed his immediate cause of death as general 
debility due to end-stage renal disease, congestive heart 
failure, and diabetes mellitus.

At the time of his death, the veteran was service-connected 
for a muscle injury of the left anterior thigh, rated 40 as 
percent disabling from August 29, 1998; a left below-the-knee 
amputation, rated as 40 percent disabling from October 1, 
1998; a left femoral nerve injury, rated 20 percent disabling 
from August 29, 1998; and a scar on the left thigh, rated 10 
percent disabling from August 29, 1998.  In addition, the 
veteran had been granted a total disability rating based upon 
individual unemployability (TDIU rating), effective October 
1, 1998.  Significantly, however, the veteran was not service 
connected for general debility, renal disease, diabetes 
mellitus, congestive heart failure, or any other 
cardiovascular or renal problems at the time of his death.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The veteran's October 1975 enlistment examination and other 
service medical records are void of any complaints, 
diagnoses, or treatment of general debility, diabetes 
mellitus, or any cardiovascular or renal problems.  Those 
records reflect that the veteran suffered a through and 
through muscle injury in a July 1976 motor vehicle accident 
that occurred while he was on active duty.  The diagnosis was 
incomplete sciatic nerve paralysis of the left leg.  In 
September 1976, the veteran underwent an examination by a 
medical evaluation board (MEB) and physical evaluation board 
(PEB), in which he denied any history of high blood sugar, 
heart trouble, or high or low blood pressure, and clinical 
evaluation revealed no findings of diabetes or any 
cardiovascular or renal abnormalities.  The MEB/PEB 
ultimately concluded that the veteran's left leg injury 
rendered him unfit for retention in active service, and he 
was placed on the temporary disability retired list, 
effective April 21, 1977.  He was taken off that list and 
permanently discharged from service in April 1979.  

Post-service medical records dated from July 1996 to 
September 2003 reveal that on multiple occasions in 1996, 
1997, and 1998, the veteran was hospitalized at a VA Medical 
Center for infections in his left leg, which ultimately led 
to a left below-the-knee amputation in August 1998.  He 
subsequently developed septic arthritis of the left knee, 
which required fluid draining and tissue removal in May 2000.  

Other post-service medical records from July 1996 to 
September 2003 show ongoing treatment for "poorly 
controlled" Type II diabetes mellitus and related peripheral 
neuropathy and retinopathy.  It was noted that the veteran 
had a family history of diabetes mellitus and that one of his 
sisters had died at age 40 from complications related to the 
disease.  Additional post-service medical records reflect 
that in January 2000, the veteran was treated or complaints 
of right leg pain and fatigue that were determined to be 
symptoms of neuropathy and chronic renal insufficiency.  
Further, medical records dated in March 2000 and August 2000 
indicate that, in addition to diabetes, the veteran had a 
history of peripheral vascular disease and hypertension, 
which was noted to be well-controlled.  Significantly, 
however, none of the veteran's VA medical providers indicated 
that his diabetes mellitus or any of his cardiovascular or 
renal problems were related to his military service.  Nor was 
any attempt made to establish service connection for those 
diseases.   

In April 2001, the veteran underwent VA muscle and peripheral 
nerve examinations during which he complained of chronic pain 
and weakness in his lower extremities.  The veteran indicated 
that while those symptoms were present bilaterally, they were 
significantly more pronounced on his left side following his 
below-the-knee amputation.  Physical examination of the lower 
extremities showed muscle tone and strength to be within 
normal limits, bilaterally, though it was noted that due to 
the veteran's amputation, his left quadriceps strength could 
only be approximated and his hamstring strength could not be 
rated.  Neurological examination showed sensation that was 
normal in the right leg and diminished in the left leg, as 
well as deep tendon reflexes that were absent in the knees, 
bilaterally.  In addition, it was noted that the veteran had 
some mild weakness in his hip adductors and abductors, which 
was possibly attributable to his diabetes, but more likely 
the result of the his in-service left leg trauma.

The record thereafter shows that the veteran's health 
worsened due to renal disease, diabetes mellitus, and 
peripheral vascular disease, which progressed to the point 
that he required a right below-the-knee amputation in early 
2003.  During a July 2003 VA aid and attendance examination, 
the veteran was noted to be a bilateral amputee with chronic 
renal insufficiency requiring dialysis and diabetes.  In 
September 2003, he was hospitalized at a VA Medical Center 
after his amputated lower extremities became infected and he 
developed edema in his right arm.  At that time, the veteran 
was noted to be suffering from end-stage renal disease 
related to his hypertension and diabetes mellitus, as well as 
severe peripheral vascular disease.  In late September 2003, 
after it was determined that the veteran's severe vascular 
disease would not allow for proper healing of his infected 
below-the-knee amputation wound sites, he underwent bilateral 
above-the-knee amputations.  The veteran's health thereafter 
continued to decline, resulting in a state of general 
debility of which he died in November 2003.  

The veteran's post-service medical records are negative for 
any findings of general debility in service.  Nor is there 
evidence of diabetes mellitus or any cardiovascular or renal 
problems within one year of separation from active duty.  
Moreover, the first clinical evidence of record for those 
diseases is dated in July 1996, nearly two decades after the 
veteran's discharge from service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of general debility, diabetes 
mellitus, or cardiovascular or renal problems, either in 
service or for several years after, the Board finds that an 
opinion regarding the etiology of the veteran's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
because there is no event or injury in service that is shown 
to be related to those nonservice-connected diseases.  Here, 
there is no probative evidence relating the veteran's death 
to his period of active service.  Accordingly, service 
connection is not warranted. 

The evidence demonstrates that the veteran's fatal general 
debility was brought about by end-stage renal disease, 
congestive heart failure, and diabetes mellitus, all of which 
developed many years after service, and were not caused by 
any incident of service.  In sum, there is no competent 
medical evidence which relates the veteran's cause of death 
to his service.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service-connected.  38 U.S.C.A. § 1318(a) (West 2007).  A 
deceased veteran is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

As noted above, the veteran was service connected for several 
disabilities at the time of his death, and had been granted a 
TDIU rating, effective October 1, 1998.  However, the veteran 
did not have service-connected disability that was 
continuously rated totally disabling for 10 or more years 
immediately preceding death.  Nor did he have any disability 
that was continuously rated totally disabling for at least 
five years from the date of his separation from service.  
Accordingly, the Board finds that the totally disabling 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Therefore, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the veteran's service.  
The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  Smith v. 
Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2004 and a rating 
decision in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


